FILED
                              NOT FOR PUBLICATION                           JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANTOS AKE-COLLI; et al.,                        No. 08-71494

               Petitioners,                      Agency Nos. A097-764-237
                                                             A097-764-236
  v.                                                         A097-764-259

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Santos Ake-Colli and his family, natives and citizens of Mexico, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their applications for asylum,

withholding of removal, and cancellation of removal. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny in part and dismiss in part the petition for review.

        Substantial evidence supports the BIA’s finding that petitioners did not

establish past persecution or a well-founded fear of future persecution because they

failed to demonstrate the Mexican government was unable or unwilling to protect

them. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

Accordingly, their asylum claim fails.

        Because petitioners failed to meet the lower burden of proof for asylum,

their claims for withholding of removal necessarily fail. See Zehatye, 453 F.3d at

1190.

        We reject petitioners’ contention that the BIA failed to address Ake-Colli’s

application for cancellation of removal because it is belied by the record. In

addition, we lack jurisdiction to review the agency’s denial of Ake-Colli’s

cancellation of removal claim because petitioners have not raised any colorable

legal challenge to that determination. See Martinez-Rosas v. Gonzales, 424 F.3d

926, 930 (9th Cir. 2005).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-71494